09/20/2021


              IN THE SUPREME COURT OF THE STATE OF MONTANA                        Case Number: DA 20-0304



                                    No. DA 20-0304


STATE OF MONTANA,

                Plaintiff and Appellee,

         v.

WILLIAM EDDIE MOODY,

                Defendant and Appellant.


                              GRANT OF EXTENSION


         Upon consideration of Appellee’s motion for a 30-day extension of time, and

good cause appearing therefor, Appellee is granted an extension of time to and

including November 2, 2021, within which to prepare, serve, and file its response

brief.




RB                                                                    Electronically signed by:
                                                                         Bowen Greenwood
                                                                     Clerk of the Supreme Court
                                                                         September 20 2021